Wheeler, J.
Various objections have been taken to the judgment, which would have seemed scarcely deserving of notice, but for the importance which appears to have been attached to them by counsel in argument.
It is objected to the venire facias that it is not in due form and does not contain the proper direction to the officer. We are not informed by the argument, and it is not perceived, what words are omitted, or in what the supposed misdirection or informality consists. The writ appears to conform substantially to the statute. (Hart. Dig. Art. 1647.) But if it be defective in form, that manifestly was no ground for quashing the indictment. The only purpose of the writ was to notify' the persons liable to serve as jurors to attend at the time and place appointed for the performance of that service.' When the writ had been executed and returned, it was functus officio. It had performed its office; and if so defective as not to have answered the purpose designed, of giving the persons intended to be summoned, the requisite legal notice, that might be a good excuse for their failure to attend. But there is no pretence that the writ did not fully answer the purpose for which it was intended. A jury was in attendance in obedience to the summons ; no question was made by them as to its legality or sufficiency; and they were the only persons who had the right to object that the notice, which it was the sole purpose of the writ to afford them, was insufficient. If the Sheriff had failed to obey the mandate, and his omission of' duty was in question, he might have objected to its legal sufficiency ; or, if the jurors had been punished for a contempt *218in failing to obey the summons,, they doubtless might question the legal sufficiency of the service; no one else can.
The objection that the jurors were not duly sworn, is not •supported by the record. The entry does not profess to give •the form of the oath administered, nor was that necessary. It ‘recites that they were sworn “ according to the statute,” &c., which admits no other reasonable inference than that the ■oath prescribed was administered. (Russell v. The State, 10 Tex. R. 288.)
. The objection to the want of signing by a legally qualified District Attorney is disposed of by our opinion in Epps v. The State. (10 Tex. R. 474.)
The objection that there is no venue laid to the offence charged in the indictment is not supported by the record.
We have inspected the record and see no ground for reversing the judgment. Ro objection was made to the manner in ■which the witnesses testified. The evidence- was sufficient to warrant the finding of the jury. There is no error in the charge of the Court. The conviction was in all respects legal -and correct; and the judgment is affirmed.
Judgment affirmed.